Citation Nr: 0816687	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  06-10 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
injury with arthritis.

2.  Entitlement to service connection for a neck injury with 
arthritis.

3.  Entitlement to service connection for a right shoulder 
injury with arthritis.

4.  Entitlement to service connection for arthritis of the 
hands.

5.  Entitlement to service connection for arthritis of the 
right knee.

6.  Entitlement to service connection for arthritis of the 
left leg.

7.  Entitlement to service connection for a sleep disorder.

8.  Entitlement to service connection for a gastrointestinal 
disorder, to include Crohn's disease.

9.  Entitlement to service connection for diffuse joint 
pains, claimed as secondary to Crohn's disease.

10.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from June 1970 to May 1971, 
and subsequent periods of training duty while in the National 
Guard, including the verified period from July 18, 1987, to 
August 1, 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of July 2005 and March 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the file does not reflect that the 
veteran was provided with notification of information 
pertaining to the assignment of ratings and effective dates, 
and such notice must be provided to the veteran before his 
claim is readjudicated.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran does not contend, nor does the evidence indicate, 
that any of the disabilities at issue were incurred during 
his period of active duty from June 1970 to May 1971.  
Rather, he contends they were incurred during his subsequent 
National Guard service.  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated while performing active duty for training 
(ACDUTRA) or injury incurred or aggravated while performing 
inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(22)-
(24), 106(d), 1110, 1131; 38 C.F.R. § 3.6(c), (d), 3.303.  
The term "active service" includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. § 101(24).  Therefore, presumptive provisions in the 
law, which require active service, in general, do not apply 
to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991); see also 38 C.F.R. § 3.307(a) (the 
presumptive provisions for chronic diseases require 90 days 
of continuous active service).  Because the March 2006 
statement of the case pertaining to the majority of the 
issues on appeal did not cite the law or regulations 
pertaining to ACDUTRA and INACDUTRA, the supplemental 
statement of the case furnished on remand must include this 
information.  Likewise, he was not provided with the law and 
regulations pertaining to TDIU claims, and this omission must 
be remedied.

Service medical records pertaining to the veteran's National 
Guard service show that in July 1987, while on ACDUTRA, the 
veteran was thrown around inside a track, injuring his hand.  
The report of this incident suggests that he may have been 
hospitalized in Irwin Army Community Hospital overnight for 
evaluation, although the hospital records are not on file.  

The veteran also claims that he sustained a number of 
orthopedic injuries in a motor vehicle accident in June 1990.  
Although he has submitted lay statements in support of his 
claim, there is no indication in the service records of such 
an accident.  However, according to the lay statements, he 
was hospitalized after the accident in Irwin Army Community 
Hospital for treatment.  In addition, in a medical record 
submitted by the veteran during the course of the appeal, he 
was seen on May 24, 1991, complaining of abdominal pain and 
other gastrointestinal symptoms.  Also noted was a complaint 
of back and neck pain.  The note indicates that further 
evaluation at Irwin Army Community Hospital was planned.  

Although records of the above mentioned treatment at Irwin 
Army Community Hospital are not on file, clinical, or 
inpatient records are typically stored by facility, and not 
by patient.  Therefore, the National Personnel Records Center 
(NPRC) or other appropriate records repository and, if 
necessary, Irwin Army Community Hospital itself must be 
contacted and asked to provide these records.  See 38 C.F.R. 
§ 3.159(c)(2) (2007) (efforts to obtain records in government 
custody must continue until it is reasonably certain that the 
records do not exist or that further efforts to obtain the 
records would be futile).  In addition, except for the 
training duty beginning in July 1987, the veteran's duty 
status during any of these incidents has not been verified, 
and this must be clarified as well.  

In his claim received in June 2004, the veteran described a 
motor vehicle accident which occurred in the summer of 1994 
or 1995, in which he states that he was knocked out and flown 
by helicopter to Irwin Army Community Hospital.  Although the 
incident described is similar to the accounts of the June 
1990 incident provided in the supporting lay statements, it 
is not certain whether the veteran meant to describe yet 
another accident, or whether he had the dates confused.  This 
should be clarified, and appropriate action taken, based on 
his response.
 
Evidence on file shows that the veteran was awarded 
disability benefits from the Social Security Administration 
(SSA).  VA has a duty to acquire both the SSA decision and 
the supporting medical records pertinent to a claim.  See 
Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Thus, these records must 
be obtained from SSA, particularly in light of the veteran's 
TDIU claim.  

After obtaining the additional evidence, the evidence should 
be reviewed, and, if indicated, nexus examinations for 
service connection claims should be afforded.  See Locklear 
v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet.App. 370, 
374-75 (2002); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notification of 
the ratings and effective dates which are 
assigned if service connection is granted for 
a disability, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Ask the veteran to clarify whether in his 
description of a motor vehicle accident 
during the summer of 1994 or 1995, contained 
in his June 2004 claim, he meant the same 
accident elsewhere described as having 
occurred in June 1990, or whether he is 
referring to an additional accident.  If he 
states that another accident occurred, ask 
him to provide the month and year the 
accident occurred.  If the veteran provides 
sufficient identifying information, his duty 
status should be verified and hospital 
records should be obtained, as requested 
below for the other potentially relevant duty 
periods.

3.  Contact the Kansas Adjutant General's 
Office, or other appropriate records 
repository, and verify the veteran's duty 
status (i.e., whether he was on training 
duty, and, if so, whether it was ACDUTRA or 
INACDUTRA) during the following periods:
*	June 2, 1990 to June 16, 1990;
*	May 24, 1991.
All efforts to obtain these records, and the 
responses received, must be documented in the 
claims file, and must continue until it is 
reasonably certain that the records do not 
exist or that further efforts to obtain the 
records would be futile.  

4.  Request the National Personnel Records 
Center (NPRC), or other appropriate records 
repository, to provide all clinical records 
of the veteran's hospital admissions in Irwin 
Army Community Hospital for the following 
periods:
*	July 1987 (admission on July 26, 1987);
*	June 1990 (admission between June 2-16, 
1990);
*	May 1991.  

If, for any of these periods, the relevant 
records are not elicited, request all medical 
records (outpatient or inpatient) for those 
periods directly from Irwin Army Community 
Hospital.  All efforts to obtain these 
records, and the responses received, must be 
documented in the claims file, and must 
continue until it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile. 

5.  Obtain from SSA a copy of their 
decision regarding the veteran's claim for 
Social Security disability benefits filed 
in late 2001 or early 2002, as well as the 
medical records relied upon in that 
decision.  

6.  After obtaining all available service 
medical records and verification of duty 
status, review the evidence and schedule a VA 
examination for any service connection claim 
on appeal where:  (1)  there is competent 
evidence of a current disability or 
persistent or recurrent symptoms of a 
disability; (2) there is evidence 
establishing that an event, injury, or 
disease occurred in service; (3) there is an 
indication that the disability or symptoms 
may be associated with the veteran's service; 
and (4) there is insufficient competent 
medical evidence of record to make a decision 
on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

7.  Thereafter, the RO should review the 
claims on appeal.  If any claim is denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case, which includes 
citation to the relevant  law and 
regulations pertaining to service 
connection based on ACDUTRA and INACDUTRA, 
and to entitlement to a TDIU rating, and 
discusses them in connection with the 
specific issues on appeal.  After 
providing an opportunity for the veteran 
and his representative to respond, the 
case should be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

